DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shellenberger (US 20160040905 A1).
Regarding claim 1, Shellenberger discloses a burner unit for providing a flame and combustion gas to a plurality of inlets (inlets to the combustion tubes, para. 32), comprising 
a burner box (104 + 108, Fig. 5) defining a mixing chamber (space defined within the walls of the burner box) for receiving a mixture of fuel and air, the burner having an upstream end (144) and a downstream end (114) relative to a flow of the combustion gas; 
a support member (106, Fig. 5) arranged adjacent to the downstream end of the burner box (Fig. 5), the support member having a back surface (surface adjacent flange 124, Fig. 3) positionable adjacent to the burner box, an inner surface (surface defining space 116), an elongated opening being formed at the back surface of the support member (Fig. 3); and 
a burner (110, including the connected outwardly extending flange that is sandwiched between the support member and the burner box, Fig. 5) formed from a wire mesh material (154) (para. 46), the burner having an outwardly extending flange, the flange being positioned in overlapping arrangement with the interior surface (Fig. 5), adjacent to the opening such that the burner extends through the opening (Fig. 5), to a position upstream from the back surface within the mixing chamber (see Fig. 5 showing a corner of the flange located inside the mixing chamber), the burner being arranged in fluid communication with the plurality of inlets (para. 32), wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly [flames directed inward into the support member; see also para. 45 incorporating by reference app 14/148204 (pgpub US 20150192291 A1); Fig. 8 of the app shows converging flames].

Regarding claim 2, Shellenberger discloses wherein the interior surface of the burner is concave (Fig. 4). 
Regarding claim 3, Shellenberger discloses wherein the interior surface of the burner is contoured to direct flames from the interior surface to a focus (see para. 45 incorporating by reference app 14/148204; Fig. 8 of the app shows converging flames).  
Regarding claim 4, Shellenberger discloses wherein an outlet of the burner is arranged within a plane (the burner portion 152, or 156, can intersect a number of imaginary vertical planes, for example, a vertical plane at the downstream end of the burner portion 156), and the focus is arranged opposite the burner relative to the plane within the interior of the support member (see para. 45 incorporating by reference app 14/148204; Fig. 8 of the app shows each flame converging to a focus).
Regarding claim 5, Shellenberger discloses wherein the interior surface of the burner (156) is elliptical in shape (Fig. 7) (note: burner 152 is also an ellipse since a circle is a special case ellipse).
Regarding claim 6, Shellenberger discloses wherein the interior surface of the burner has a curved shape (Fig. 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellenberger (US 20160040905 A1) in view of Schultz (US 20130302737 A1).
Regarding claim 9, Shellenberger discloses an igniter (128, Fig. 3) and a flame sensor (para. 33), but does not disclose the claimed placements of the igniter and flame sensor.   
Schultz teaches a burner box (25), a mesh burner (26), and a support member (27), wherein an igniter (28, Fig. 4) is arranged adjacent a first end of the opening of the support member; and a flame sensor (29, Fig. 4) is positioned adjacent a second, opposite end of the opening. 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Shellenberger wherein the igniter and flame sensor are placed at the claimed locations, since those are suitable locations and the exact placements are not critical.  
Regarding claim 10, modified Shellenberger discloses wherein the igniter (Shellenberger, tip portion of 128, or see Schultz showing a tip portion of 28) is offset from the inner surface of the support member such that the igniter is positioned downstream from the burner relative to a direction of flow through the burner.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered.  For a response to the remarks, please see the rejection of claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762